 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   HENRY Z. CARBAJAL III
     Assistant U.S. Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5
     Attorneys for the
 6    United States of America

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:15-CR-00233-DAD-BAM
12                         Plaintiff,                    PRELIMINARY ORDER OF
                                                         FORFEITURE
13          v.
14   MANUEL CADENAS RIVAS,
15                         Defendant.
16

17          Based upon the plea agreement entered into between the United States of America and defendant

18 Manuel Cadenas Rivas, it is hereby ORDERED, ADJUDGED AND DECREED as follows:

19          1.     Pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c), defendant Manuel Cadenas

20 Rivas’ interest in the following property shall be condemned and forfeited to the United States of

21 America, to be disposed of according to law:

22                 a.      Toshiba laptop;
                   b.      Garmin Nuvi GPS;
23                 c.      LG cell phone – silver;
                   d.      LG cell phone – black, S/N: 309KPNY427255;
24                 e.      Alcatel cell phone – black;
                   f.      AT&T flip phone – S/N: 327B5106251A;
25                 g.      AT&T flip phone – blue/black;
                   h.      Blackberry Curve;
26                 i.      Alcatel one touch cell phone;
                   j.      Kyocera flip phone (1);
27                 k.      Kyocera flip phone (2);
                   l.      AT&T cell phone S/N: 328451528834;
28
                                                        1
29                                                                        Preliminary Order of Forfeiture


30
                    m.      AT&T cell phone;
 1                  n.      Various state license plates;
                    o.      Miscellaneous documents seized by law enforcement in Las Vegas, Nevada in
 2                          September 2015;
                    p.      Green spiral notebook;
 3                  q.      Apple iPhone 5; and
                    r.      A personal forfeiture money in the amount of restitution ordered by the Court at
 4                          sentencing.
 5          2.      The above-listed property constitutes or is derived from proceeds traceable to a violation

 6 of 18 U.S.C. § 1349, or a conspiracy to commit such offense.

 7          3.      Pursuant to Rule 32.2(b)(3), the Attorney General (or a designee) shall be authorized to

 8 seize the above-listed property. The aforementioned property shall be seized and held by the U.S.
 9 Customs and Border Protection, in its secure custody and control.

10          4.      a.      Pursuant to 28 U.S.C. § 2481(c), incorporating 21 U.S.C. § 853(n), and Local Rule

11 171, the United States shall publish notice of the order of forfeiture. Notice of this Order and notice of

12 the Attorney General’s (or a designee’s) intent to dispose of the property in such manner as the Attorney

13 General may direct shall be posted for at least 30 consecutive days on the official internet government

14 forfeiture site www.forfeiture.gov. The United States may also, to the extent practicable, provide direct

15 written notice to any person known to have alleged an interest in the property that is the subject of the

16 order of forfeiture as a substitute for published notice as to those persons so notified.

17                  b.      This notice shall state that any person, other than the defendant, asserting a legal

18 interest in the above-listed property, must file a petition with the Court within sixty (60) days from the

19 first day of publication of the Notice of Forfeiture posted on the official government forfeiture site, or
20 within thirty (30) days from receipt of direct written notice, whichever is earlier.

21          5.      If a petition is timely filed, upon adjudication of all third-party interests, if any, this Court

22 will enter a Final Order of Forfeiture pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c), in

23 which all interests will be addressed.

24 IT IS SO ORDERED.

25
        Dated:     May 6, 2021
26                                                       UNITED STATES DISTRICT JUDGE

27

28
                                                            2
29                                                                             Preliminary Order of Forfeiture


30
